UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6718



JERVON L. HERBIN,

                                             Plaintiff - Appellant,

          versus


JANET C. HOEFFEL, Staff Attorney, D.C. Public
Defender Service; JO-ANN WALLACE, Director,
D.C. Public Defender Service; ANITA M. JOSEY,
Deputy Director, D.C. Public Defender Service;
MICHELLE A. ROBERTS, Chairperson, D.C. Public
Defender Service Board of Trustees; CONSTANCE
T. O'BRYANT, Vice Chairperson, D.C. Public De-
fender Service Board of Trustees; FRANCIS D.
CARTER, Member, D.C. Public Defender Service
Board of Trustees; ANTHONY MATTHEWS, Staff
Attorney, D.C. Public Defender Service; KARIN
H. CATHER, Assistant Commonwealth's Attorney,
Loudoun County, Virginia; OWEN D. BASHAM, Dep-
uty Commonwealth's Attorney, Loudoun County,
Virginia; STEVE SIMPSON, Sheriff, Loudoun
County, Virginia; KENNETH FOGNANO, Detective/
Investigator, Loudoun County Sheriff's Depart-
ment; JEROME L. HICKMAN, Lieutenant, Loudoun
County Sheriff's Department; JOHN BUCKMAN,
Sergeant, Loudoun County Sheriff's Department;
MARK DAVIS, Lieutenant, Loudoun County Sher-
iff's Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-233-AM)
Submitted:    November 5, 1998         Decided:   November 19, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jervon L. Herbin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jervon Herbin appeals from the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Herbin v. Hoeffel, No. CA-98-233-AM (E.D. Va. Mar.

25, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2